DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 03/25/2021, in response to claims 1-11, 14-16, 19-20, 22-24, and 26 rejection from the non-final office action (02/19/2021), by amending claims 1, 8, 14-15, 19, and 22 and cancelling claims 7 and 16 is entered and will be addressed below.

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The newly added limitations “a gas supply unit” in each of independent claims 1, 14, 22. However, as there is no disclosure of the structure of the gas supply unit (pipe, valves, mass flow controller, etc.), this claim limitation is rejected under 112(a) and 112(b) as discussed below.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The newly added limitations “a seal band being an annular ring protruding from the base with a hollow center“, it appears this portion should read as ““a seal band being an annular ring protruding from the base, and the base is with a hollow center“ based on Applicants’ base 111 also include holes not labeled, see Fig. 3. If Applicants argue that it is the seal band with a hollow center, please kindly point out the support in Applicants’ Specification, and it is provisional rejection under 112(a) below.

The “An apparatus configured to remove a silicon oxide layer on a substrate” of claim 1, 14, 22 is an intended use of the apparatus. An apparatus that is capable of removing a silicon oxide layer on a substrate is considered read into the claim.
the process gas including NH3 and NF3“ of each independent claims 1, 14, 22, is also an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The “radially diffuse” of claim 19 is considered distributing plasma gas in a radially distribution, with any degree of uniformity.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-11, 14-15, 19-20, 22-24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitations “a gas supply unit” in each of independent claims 1, 14, 22 does not have description of the structure in Applicants’ Specification.

The newly added limitations “a seal band being an annular ring protruding from the base with a hollow center“ of claims 1 and 14, in case Applicants argue that the claim should read “seal band with a hollow center”, it does not have support in Applicants’ Specification.

Claims 1-6, 8-11, 14-15, 19-20, 22-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
The newly added limitations “a gas supply unit” in each of independent claims 1, 14, 22, it is not clear what structure is required as the limitation.
This portion of claims 1, 14, 22 will be examined inclusive BRI.

Claim 22 recites “a substrate supporter in the process chamber, the substrate supporter configured to support a substrate”, this raises antecedent issue to “to remove a silicon oxide layer on a substrate“ in the preamble.
Claim 22 will be examined inclusive “a substrate supporter in the process chamber, the substrate supporter configured to support the substrate”.

Dependent claims 2-6, 8-11, 15, 19-20, 23-24, and 26 are also rejected under USC 112(a) and 112(b) at least due to dependency to rejected claims 1, 14, and 22, respectively.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 20080144251, hereafter ‘251), in view of Baek et al. (US 20150123541, hereafter ‘541) and Umotoy et al. (US 6079356, hereafter ‘356).
‘251 teaches some limitations of:
remove a silicon oxide layer on a substrate, the apparatus comprising”, note the apparatus is capable of removing silicon oxide layer by feeding appropriate gases):
Electrostatic clamps or chucks (ESCs) are often utilized in the semiconductor industry for clamping workpieces or substrates during plasma-based or vacuum-based semiconductor processes such as ion implantation, etching, chemical vapor deposition (CVD), etc. ([0002]), Process chamber ([0006], the claimed “a process chamber having a plasma processing space therein”); 
Referring now to the figures, FIG. 1 illustrates an exploded perspective view of an exemplary electrostatic clamp 100, also referred to as an "ESC". The ESC 100 is operable to substantially clamp a workpiece 102 thereto (illustrated in cross-section in FIG. 2) ([0025], the claimed “a substrate supporter in the process chamber, the substrate supporter configured to support a substrate”).

‘251 is silent on the plasma generator and reaction gas supply showerhead. ‘251 does not teach the other limitations of:
Claim 22: (22A) a plasma generator configured to generate plasma and having a plasma generation space, the plasma generator including,
a first electrode configured to receive radio frequency (RF) power,
a second electrode electrically grounded, and
an insulator between the first electrode and second electrode and configured to insulate the first electrode and the second electrode; 
a gas supply unit configured to supply a process gas to the plasma generation space of the plasma generator, the process gas including NH3 and NF3;
a blocker plate configured to diffuse the plasma supplied from the plasma generator, the blocker plate including a body having first through-holes therethrough, (22B) the body being formed of nickel; and
(22C) a shower head configured to diffuse the plasma jetted via the first through-holes of the blocker plate, the shower head having second through-holes therein, the shower head configured to jet the plasma to the plasma processing space via the second through-holes.
Claim 23: wherein the first through-holes comprise:
a plurality of first central through-holes in a central region of the blocker plate; 
a plurality of first edge through-holes in an edge region of the blocker plate; and 
a plurality of first intermediate through-holes in an intermediate region of the blocker plate between the central region of the blocker plate and the edge region of the blocker plate, wherein

Claim 24: wherein the second density of the plurality of first edge through-holes is greater than the first density of the plurality of first central through-holes.
Claim 26: wherein the second through-holes comprise:
a plurality of second central through-holes in a central region of the shower head, the plurality of second central through-holes having a density corresponding to the first density of the plurality of first central through-holes;
a plurality of second edge through-holes in an edge region of the shower head, the plurality of second edge through-holes having a density corresponding to the second density of the plurality of first edge through-holes; and
a plurality of second intermediate through-holes in an intermediate region of the shower head between the central region of the shower head and the edge region of the shower head, the plurality of second intermediate through-holes having a density corresponding to the third density of the plurality of first intermediate through-holes.

‘541 is an analogous art in the field of PARTICLE GENERATION SUPPRESSPR BY DC BIAS MODULATION (title), fabrication of semiconductor devices, plasma chambers commonly are used to perform various fabrication processes such as etching insulation member therebetween ([0021]), The second electrode 114 is connected to ground … The lid assembly 104 may also include one or more gas inlets 128 for providing a process gas sequentially via through holes 131 formed in the second electrode 114, through holes 133 formed in a blocker plate 132, … the process gas may include a plasma containing NF3 and He. If desired, a remote plasma containing the above chemicals may be introduced into the processing chamber 100 via a separate gas inlet (not shown) and to the gas distribution plate 134 ([0023]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added plasma lid assembly 104 source with the first electrode 112, the grounded second electrode 114, the insulation member 118, the blocker plate 132, and the gas distribution plate 134, as taught by ‘541, to the process chamber of ‘251 (the limitations of 22A and 22C), for the purpose of selective etch of suppressing particle generation, as taught by ‘807 (title).

‘356 is an analogous art in the field of Plasma-enhanced chemical vapor deposition (PECVD) is an important and widely practice method of depositing films in advanced semiconductor integrated circuits (col. 1, lines 20-22). ‘356 teaches that The nickel for hot Ti deposition (col. 7, lines 61-63), Experience with a uniform showerhead pattern together with blocker plates showed more copper deposition in the supply channels than on the wafer. Profiled circular arrangements of holes were utilized for a 200 mm wafer according to the distribution listed in TABLE 1 (col. 8, lines 51-55, Table I shows 24 density zones, see also Fig. 7), for the purpose of uniform of deposition (col. 9, line 39) Table I, Fig. 5 and Fig. 2 each shows “wherein the second density of the plurality of first edge through-holes is greater than the first density of the plurality of first central through-holes”.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted nickel, as taught by ‘356, as the blocker plate 132 of ‘541. Furthermore, to have re-arranged the hole density/distribution of the blocker plate 132 and the gas distribution plate 134 of ‘541 according to Table I of ‘356 (the limitations of claims 23-24 and 26), for the purpose of uniform of deposition, as taught by ‘356 (col. 9, line 39). Note ‘251 also teaches deposition ([0002]) and ‘541 also teaches deposition (abstract).

In case Applicants argue that the “Experience with a uniform showerhead pattern together with blocker plates showed more copper deposition in the supply channels .
Claims 1-6, 8-9, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘251, in view of Fujii et al. (US 20090250855, hereafter ‘855) and ‘541.
‘251 teaches some limitations of:
Claim 1: semiconductor processing clamping systems ([0001]), etching ([0002], the claimed “An apparatus configured to remove a silicon oxide layer on a substrate, the apparatus comprising”, note the apparatus is capable of removing silicon oxide layer by feeding appropriate gases):
Electrostatic clamps or chucks (ESCs) are often utilized in the semiconductor industry for clamping workpieces or substrates during plasma-based or vacuum-based semiconductor processes such as ion implantation, etching, chemical vapor deposition (CVD), etc. ([0002]), Process chamber ([0006], the claimed “a process chamber having a plasma processing space therein”); 
Referring now to the figures, FIG. 1 illustrates an exploded perspective view of an exemplary electrostatic clamp 100, also referred to as an "ESC". The ESC 100 is operable to substantially clamp a workpiece 102 thereto (illustrated in cross-section in FIG. 2) ([0025], the claimed “a substrate supporter in the process chamber, the the substrate, the substrate supporter including”),
wherein cooling gas (not shown) is allowed to leak into a volume 158 defined by the gap 130 between the workpiece 102 and the central disk 114, and the annulus 112, as illustrated in FIG. 4. The annulus 112 is thus operable to provide a substantial seal 159 between the peripheral region 122 of the surface 120 of the workpiece 102 and the ESC 100, wherein the cooling gas is generally maintained within the volume 158 defined by the annulus, the central disk 114, and workpiece ([0032], 3rd-4th sentences), The annulus 112 comprises a first layer 116 having a first surface 118 associated therewith, wherein the first surface is configured to generally contact the workpiece 102, illustrated in cross-section in FIG. 2 ([0026], 2nd sentence, see also Fig. 4, the claimed “a base”; the gap 130 is the “a base … with a hollow center“, see Fig. 3 and also see the claim interpretation above, and “and a seal band being an annular ring protruding from the base”, note seal 159 and the first layer 116 protruding from the second layer 126).
Claim 14: semiconductor processing clamping systems ([0001]), etching ([0002], the claimed “An apparatus configured to remove a silicon oxide layer on a substrate, the apparatus comprising”, note the apparatus is capable of removing silicon oxide layer by feeding appropriate gases):
Electrostatic clamps or chucks (ESCs) are often utilized in the semiconductor industry for clamping workpieces or substrates during plasma-based or vacuum-based semiconductor processes such as ion implantation, etching, chemical vapor deposition 
Referring now to the figures, FIG. 1 illustrates an exploded perspective view of an exemplary electrostatic clamp 100, also referred to as an "ESC". The ESC 100 is operable to substantially clamp a workpiece 102 thereto (illustrated in cross-section in FIG. 2) ([0025], the claimed “a substrate supporter in the process chamber, the substrate supporter configured to support the substrate, the substrate supporter including”),
wherein cooling gas (not shown) is allowed to leak into a volume 158 defined by the gap 130 between the workpiece 102 and the central disk 114, and the annulus 112, as illustrated in FIG. 4. The annulus 112 is thus operable to provide a substantial seal 159 between the peripheral region 122 of the surface 120 of the workpiece 102 and the ESC 100, wherein the cooling gas is generally maintained within the volume 158 defined by the annulus, the central disk 114, and workpiece ([0032], 3rd-4th sentences), The annulus 112 comprises a first layer 116 having a first surface 118 associated therewith, wherein the first surface is configured to generally contact the workpiece 102, illustrated in cross-section in FIG. 2 ([0026], 2nd sentence, see also Fig. 4, the claimed “a base”; the gap 130 is the “a base … with a hollow center“, see Fig. 3 and also see the claim interpretation above, and “and a seal band being an annular ring protruding from the base”, note seal 159 and the first layer 116 protruding from the second layer 126, and “a width of the annular ring in a radial direction thereof being constant” as shown in Figs. 2 and 4).

‘251 is silent on the lift pin and lift pin holes and on the plasma generator and reaction gas supply. ‘251 does not teach the other limitations of:
Claim 1: (1A) (a base) having a plurality of lift pin holes therein such that the plurality of lift pin holes are arranged with a pitch circle diameter, the plurality of lift pin holes each configured to accommodate a lift pin, and
such that the annular ring has an inner diameter less than the pitch circle diameter of the plurality of lift pin holes;
(1B) a plasma generator configured to generate plasma and having a plasma generation space, the plasma generator including,
a first electrode configured to receive radio frequency (RF) power,
a second electrode electrically grounded, and
an insulator between the first electrode and second electrode and configured to insulate the first electrode and the second electrode; 
a distribution assembly configured to diffuse the plasma supplied from the plasma generator, and to jet the plasma to the plasma processing space; and
a gas supply unit configured to supply a process gas to the plasma generation space of the plasma generator, the process gas including NH3 and NF3.

a blocker plate configured to diffuse the plasma supplied from the plasma generator, the blocker plate including a body having a plate shape and first through-holes penetrating the body; and
a shower head configured to diffuse the plasma jetted via the first through-holes of the blocker plate, the shower head including second through-holes configured to jet the plasma to the plasma processing space.
Claim 9: wherein the body of the blocker plate comprises: a single material.
Claim 14: (14A) (a base) having a plurality of lift pin holes therein,
the plurality of lift pin holes extending into the seal band between an outer edge and an inner edge of the seal band, (a width of the annular ring in a radial direction thereof being constant) and greater than a diameter of each of the plurality of lift pin holes;
(14B) a plasma generator configured to generate plasma and having a plasma generation space, the plasma generator including,
a first electrode configured to receive radio frequency (RF) power,
a second electrode electrically grounded, and
an insulator between the first electrode and second electrode and configured to insulate the first electrode and the second electrode; 
a distribution assembly configured to diffuse the plasma supplied from the plasma generator, and to jet the plasma to the plasma processing space; and
a gas supply unit configured to supply a process gas to the plasma generation space of the plasma generator, the process gas including NH3 and NF3.
Claim 15: further comprising: a plurality of lift pins configured to penetrate respective ones of the plurality of lift pin holes in the substrate supporter.
Claim 19: wherein the distribution assembly comprises:
a blocker plate having a plate shape, the blocker plate being above the process chamber, the blocker plate configured to radially diffuse the plasma supplied from the plasma generator; and
a shower head between the blocker plate and the substrate supporter, the shower head configured to jet the plasma to the substrate on the substrate supporter by diffusing the plasma supplied from the blocker plate.

‘855 is an analogous art in the field of Stage For Substrate (title) a stage for a substrate on which is mounted a substrate such as a semiconductor wafer ([0002]), by electrostatic attraction ([0021], 2nd sentence), including plasma etching ([0024], 3rd sentence). In a plasma-enhanced chemical vapor deposition process (col. 1, lines 30-31) the metal electrode may be a mesh of molybdenum wires (abstract). ‘855 teaches that An annular flange portion 4 is formed on the top surface of the stage 1. The inner th sentence, i.e. flange is an annular seal band and the concave portion 5 is “a hollow center”), Through holes 8 of lift pins 7 are formed at positions that are further on the inner side in the diametrical direction than the positioning pins 6 on the top surface of the flange portion 4. In this connection, it is desirable to arrange the holes of the through holes 8 so that the holes are not located further on the outside than the substrate W when the substrate W is mounted on the flange portion 4, and also so that they are positioned as close as possible to the outer circumferential face of the substrate W ([0024]), for the purpose of transfer a substrate ([0010]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added lift-pin holes at annular seal band, as taught by ‘855, to the annulus 112 of ‘251 (the limitations of 1A, 14A and 15), for the purpose of transfer a substrate, as taught by ‘855 ([0010]) and support as close as possible to the outer circumferential face of the substrate ([0024]).

‘541 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added plasma lid assembly 104 source with the first electrode 112, the grounded second electrode 114, the insulation member 118, the blocker plate 132, and the gas distribution plate 134, as 

‘855 further teaches the limitations of:
Claims 2-5: Through holes 8 of lift pins 7 are formed at positions … on the top surface of the flange portion 4 ([0024], the claimed “wherein the plurality of lift pin holes are configured to penetrate the seal band” of claim 2, “wherein the plurality of lift pin holes are between an outer edge of the seal band and an inner edge of the seal band” of claim 3, “wherein a width of the seal band in a radial direction thereof is greater than a diameter of each of the plurality of lift pin holes” of claim 4, “wherein a width of the seal band in a radial direction thereof is constant” of claim 5, see also Fig. 2 of ‘855 and Fig. 1 of ‘251).

‘251 further teaches the limitations of:
Claim 6: The one or more cooling channels 168, for example, are configured to route a cooling fluid (not shown) such as water, between the clamping plate 104 and the cooling plate 110 and/or through the cooling plate for cooling of the ESC 100 during semiconductor processing (Fig. 3, [0035], 2nd sentence, the claimed “wherein the substrate supporter further comprises: a pedestal temperature controller configured to .
Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘251, ‘855, and ‘541, as being applied to claims 8 and 19 rejection above, further in view of ‘356.
The combination of ‘251, ‘855, and ‘541 does not teach the limitations of:
Claim 10: wherein the first through-holes comprise: a plurality of first central through-holes in a central region of the blocker plate; and a plurality of first edge through-holes in an edge region of the blocker plate, wherein a first density of the plurality of first central through-holes is different from a second density of the plurality of first edge through-holes.
Claim 11: wherein the second density of the plurality of first edge through-holes is greater than the first density of the plurality of first central through-holes.
Claim 20: wherein the blocker plate comprises: a body and through-holes penetrating the body, the body being formed of nickel.

‘356 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted nickel, as taught by .
Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above.
In regarding to Fujii ‘855, Applicants argue that ‘855 flange 4 is a hollow annular ring with an inner diameter less than the pitch circle diameter of the through hole 8, in contrast, the flange 4 is solid and includes a concave inner portion, see the 1st paragraph of page 13.
This argument is found not persuasive.
It is not clear where “hollow annular ring” is referring to. See also 112(a) rejection above for “a hollow center”. 
‘855’s flange 4 is clearly an annular ring with center concave portion 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160086807 is cited for capacitive remote plasma with showerhead electrodes 215 and 235 and insulator 230 in between (Fig. 2), using NF3 or NH3 (abstract) etching SiO2 (title, note these are intended use). US 20050205110 is cited for capacitive remote plasma with showerhead electrodes 240 and 235, insolators 3 or NH3 ([0120]) removing native silicon oxide films ([0006]).

US 20150167705 is cited for block plate 500 (Fig. 1) with varying hole density distribution ([0062]) and remote plasma ([0030]). US 20030051665 is cited remote plasma (Fig. 1) and nickel blocker plate 52 ([0176], 4th sentence).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.